Citation Nr: 0703836	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for arthritis of the 
bilateral shoulders.

5.  Entitlement to service connection for arthritis of the 
bilateral hips.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pilonidal cysts.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO which denied entitlement to, in pertinent part, the 
benefits at issue herein.  

The RO previously denied service connection for a pilonidal 
cyst in a July 1973 rating decision which became final.  See 
38 C.F.R. § 20.1103 (2006).  A previously decided claim may 
not be reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  The Board is bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of the claim.  Id.

In January 2005, the Board reopened the claims of service 
connection for peripheral neuropathy as due to herbicide 
exposure and for a back disorder.  The Board then remanded 
these matters along with the remaining issues on appeal for 
further evidentiary and procedural development.  

The Board notes that the veteran originally requested 
hearings before the Board in connection with his claims on 
appeal.  However, he subsequently reported that he desired 
hearings before the local RO.  A hearing took place in March 
2004.  The transcript has been obtained and associated with 
the claims folder.

A hearing before a Veterans Law Judge was scheduled to the 
take place at the RO in December 2004.  In a statement 
received in October 2004, the veteran indicated that he did 
not wish to present oral contentions or arguments and 
requested that his hearing be cancelled.  As such, the Travel 
Board request is deemed withdrawn.  38 C.F.R. § 20.704(e) 
(2006).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran is not shown to be suffering from peripheral 
neuropathy.

3.  A back disorder is not shown to be related to the 
veteran's active duty service.

4.  Hepatitis C is not shown to be related to the veteran's 
active duty service.

5.  Arthritis of the shoulders is not shown to be related to 
the veteran's active duty service or to have manifested 
within a year of separation from service.

6.  Arthritis of the hips is not shown to be related to the 
veteran's active duty service or to have manifested within a 
year of separation from service.

7.  By July 1973 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a pilonidal 
cyst; the veteran was provided notice of this decision sent 
to his last known address, but he did not initiate a timely 
appeal.

8.  The evidence received since the July 1973 rating decision 
is not sufficient to establish a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
service connection for pilonidal cyst.

CONCLUSIONS OF LAW

1.  The conditions of the veteran's service meet the 
requirements for service or visitation in the Republic of 
Vietnam during the Vietnam War.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2006).

2.  The veteran does not meet the criteria for entitlement to 
service connection of peripheral neuropathy on either a 
presumptive or direct service-connection basis.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  The veteran's claimed back disorder is not due to disease 
or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

4.  The veteran's hepatitis C is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

5.  Arthritis of the shoulders is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

6.  Arthritis of the hips is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

7.  The July 1973 rating decision, which denied the veteran's 
claim of service connection for a pilonidal cyst, is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

8.  The evidence received since the July 1973 rating decision 
is not new and material, and the claim of entitlement to 
service connection for a pilonidal cyst is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in January 2003, May 2003, and March 2005 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and effectively informed him to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  The veteran was 
also advised of the type of new and material evidence to 
submit in order to reopen the claim of entitlement to service 
connection for a pilonidal cyst.  See Kent, supra.

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims herein are 
denied, and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical records.  The veteran has pointed 
to no other records, public or private, that he felt were 
relevant to the claims herein.  

Under certain circumstances, VCAA mandates that medical 
examinations and opinions be provided.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Several comprehensive VA medical 
examinations were provided in furtherance of the veteran's 
claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e); see also 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Peripheral neuropathy 

Service records reflect that the veteran served in Vietnam 
during the Vietnam era from May 1965 to March 1966.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

The service medical records are silent as to findings or 
complaints consistent with peripheral neuropathy. 

VA outpatient treatment records dated in 1994 contain an EMG 
report with findings consistent with generalized sensori-
motor peripheral neuropathy.

Upon VA peripheral nerves examination in January 1994, the 
veteran complained of numbness in his feet, described as 
feelings of "pins and needles."  The veteran was diagnosed 
with peripheral neuropathy probably related to ethanol 
consumption.

A February 1994 VA general medical examination report 
contains a diagnosis of peripheral neuropathy secondary to 
alcohol abuse. 

VA outpatient treatment records dated between 1994 and 2004 
show continued complaints of numbness and tingling in the 
veteran's feet, as well as pains in his knees.  The veteran 
was diagnosed with peripheral neuropathy in 1994, 1996, 2003, 
and 2004.  VA progress notes dated in October 2003 contain 
findings of chronic pain secondary to peripheral neuropathy.  
These records also reveal the veteran was being treated for 
severe arterial vascular disease.

During his March 2004 RO hearing, the veteran complained of 
feelings of numbness in his legs during service.  He further 
testified that he currently suffered from pins and needles in 
his feet.

On June 2005 VA peripheral nerves examination report, the 
examiner indicated that peripheral neuropathy was first noted 
in 1993.  On examination, the veteran indicated that his 
symptoms all but disappeared after a bilateral femoral artery 
bypass graft in September 2003.  Objectively, the examination 
was within normal limits with no identification of motor 
sensory deficits.  The examiner diagnosed peripheral vascular 
disease with claudication and symptoms in the lower 
extremities status-post bypass.  The examiner observed that 
there was insufficient clinical evidence of any acute or 
chronic disorder relating to peripheral neuropathy.  

Because the evidence indicates that the veteran does not 
currently suffer from peripheral neuropathy, service 
connection for that disability cannot be granted under any 
theory of entitlement.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309; Gilpin, supra.  
The Board acknowledges diagnoses of peripheral neuropathy in 
the past, but the symptoms apparently resolved after bypass 
surgery and current competent medical evidence indicates that 
the veteran does not have peripheral neuropathy.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Back 

The service medical records are silent as to the back.  

A December 1993 X-ray study revealed an ill-defined pedicele 
on the right L3 and a bony prominence on the right L4-5 
level.

VA outpatient treatment records dated in 2003 contain 
complaints of back pain and a diagnosis of low back pain.  An 
August 2003 entry reports findings of low back pain possibly 
vascular in origin.

During his March 2004 RO hearing, the veteran complained of 
low back pain.  He further testified that he was told that he 
had degenerative arthritis in his back.  

In May 2004, the veteran was afforded a VA examination.  The 
examiner diagnosed a normal low back.  A May 2004 X-ray study 
of the low back contained findings of lumbar spondylosis.

On June 2005 VA joints examination, the veteran denied 
current low back pain and indicated that his back hurt only 
when he stood for long periods.  The examiner noted that an 
X-ray study of the low back revealed no evidence of 
spondylolisthesis or spondylosis.  There were very mild age-
related lumbar degenerative changes.  The examiner diagnosed 
a normal lumbar spine and opined that the claimed lumbar 
spine disability was not related to service, as it was normal 
and did not constitute a disability.

Because the latest evidence does not reveal a low back 
disability, service connection for the claimed disability 
cannot be granted.  38 C.F.R. § 3.303, Gilpin, supra.  The 
Board acknowledges that mild degenerative changes have been 
shown on radiologic studies.  These are apparently so minor 
so as to not amount to a diagnosable disability.  In any 
event, they are age-related, and thus cannot be attributed in 
any way to service.  

The Board is primarily concerned with the current state of 
the veteran's low back.  As it has been found to be normal, 
service connection for a low back disability is denied.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Hepatitis C 

The service medical records are silent as to hepatitis of any 
sort.  In September 2002, alcoholic hepatitis was diagnosed 
at a VA medical facility.  Subsequent VA medical records 
reflect a diagnosis of hepatitis C.  

On June 2005 VA medical examination, the veteran admitted 
alcohol dependence.  He denied blood transfusions prior to 
1992 but reported intravenous drug use and sharing of needles 
some 20 years earlier, after service.  The veteran 
furthermore denied a history of tattoos, body piercings, 
hemodialysis, or intranasal cocaine use.  The examiner opined 
that of all the veteran's risk factors, it appeared that 
intravenous drug use and shared needles was the strongest 
possible source of the veteran's hepatitis exposure.  The 
examiner further stated that the veteran contracted hepatitis 
C after his release from active duty.  The examiner indicated 
that his opinion was based on a review of the record, 
interview of the veteran, and examination.

Based on the foregoing opinion, service connection for 
hepatitis C must be denied.  The competent medical evidence 
indicates explicitly that the veteran contracted hepatitis C 
via the use of shared needles following service.  Because the 
disease had its onset after service, service connection for 
hepatitis C is denied.  38 C.F.R. § 3.303.

The Board observes that there is some evidence to suggest 
that the veteran's hepatitis is related to alcohol abuse.  
Even if this were the case, service connection for hepatitis 
related to alcohol abuse in service could not be granted, as 
the law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006).

The veteran's opinion as to the origin of his hepatitis C is 
not one upon which the Board may rely as he is not shown to 
possess any medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Finally, as there is no basis available upon which to relate 
the veteran's hepatitis C to service, the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt rule is not for application.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.

Arthritis of the hips and shoulders

The service medical records are silent as to arthritis of the 
hips and shoulders.  

On February 1994 VA general medical examination, the veteran 
reported problems with the right hip since the 1980's.  the 
examiner diagnosed greater trochanteric bursitis of the right 
hip but did not provide an opinion regarding its etiology.  
Upon examination, the examiner diagnosed normal shoulders and 
normal hips.  The examiner opined that the veteran did not 
suffer from disabilities of the shoulders or hips and thus, 
he did not offer an opinion regarding etiology.

On May 2004 VA joints examination, the veteran recounted 
being blown from a tank when it struck a landmine and landed 
on his shoulders.  He denied any pain in the hips.  

A May 2004 X-ray study of the hips revealed mild bilateral 
osteoarthritis.  A May 2004 X-ray study of the shoulders 
revealed mild osteoarthrituds in the acromioclavicular joints 
bilaterally.  

On June 2005 VA joints examination, the veteran reported 
bilateral shoulder pain since being blown from a tank that 
struck a mine.  He denied current pain of the hips or 
shoulders.  Upon examining the veteran, the examiner 
diagnosed normal shoulders and hips.

Because the latest evidence reveals no disabilities of the 
shoulders or hips, service connection for claimed 
disabilities of the shoulders and hips is denied.  38 C.F.R. 
§ 3.303; Gilpin, supra.  The Board is cognizant of 2004 X-ray 
studies showing minor arthritis of the relevant joints.  The 
Board, however, must consider the latest evidence in 
determining whether the veteran now suffers from any 
disabilities of the hips or shoulders.  The evidence 
indicates that he does not.  Thus, service connection for the 
claimed disabilities is denied.  Id.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision regarding either the hips or the 
shoulders.

New and Material Evidence 

In a July 1973 rating decision, the RO denied the veteran's 
claim of service connection for a pilonidal cyst.  The 
veteran was provided notice of the decision and of his 
appellate rights that month.  He did not file a notice of 
disagreement, timely or otherwise.  Therefore, the July 1973 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented. 38 U.S.C.A. § 5108.  
Because the July 1973 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his claim to reopen in December 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1973 rating 
decision consisted of the service medical records showing no 
treatment of pilonidal cysts, an April 1973 VA hospital 
report indicating complaints of swelling of the buttocks.  A 
pilonidal cyst was found and drained.  

Evidence received subsequent to the July 1973 rating decision 
consists of October 1976 VA hospital records pertaining to 
treatment of a pilonidal abscess, which was drained, cleaned, 
and irrigated; December 1976 VA hospital records detailing a 
pilonidal cyst excision; a December 1976 pathology report 
reflecting a diagnosis of a pilonidal cyst; and February to 
June 2005 VA records of treatment for a condyloma acuminatum 
of the anal area that was discovered during a colonoscopy.  
The veteran also submitted some duplicates of evidence 
already of record in July 1973.

The Board has reviewed the evidence since the July 1973 
rating decision and has determined that other than some 
duplicative records, evidence received since July 1973 is new 
in that it was not of record at the time of the July 1973 
rating decision.  The aforementioned evidence is not 
material, however, because although it reflects treatment for 
an excision of a pilonidal cyst in 1976, it does not indicate 
any current pilonidal cysts or any recurrences in the past 30 
years.  Indeed, very recent VA records indicate treatment for 
a wart in the anal region.  Had pilonidal cysts been present, 
they would have presumably been noted.  As outlined in the 
section above, service connection can only be granted for a 
current disability.  Thus, no matter its etiology, service 
connection for pilonidal cysts would not be warranted absent 
a present disorder.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  The new evidence does not provide any 
evidence of a current disability or of a nexus between it and 
service.  Thus, the new evidence does not present a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for pilonidal cysts.  38 
C.F.R. § 3.156(a).  Accordingly, the evidence is not new and 
material, and the veteran's claim of service connection for 
pilonidal cysts is not reopened.


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for a back disorder is denied.

Service connection for hepatitis C is denied.  

Service connection for arthritis of the bilateral shoulders 
is denied. 

Service connection for arthritis of the bilateral hips is 
denied.

No new and material evidence having been received, the claim 
of entitlement to service connection for pilonidal cysts is 
not reopened and remains denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


